DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-20 are directed to a method of processing EMG signals using a computing device, which is an abstract idea. Claims 1-20 do not include additional elements that integrate the exception into a practical application or that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019).
The analysis of claim 1 is as follows:
Step 1: Claim 1 is drawn to a process.
Step 2A – Prong One: Claim 1 recites an abstract idea. In particular, claim 1 recites the following limitations: “accessing sensor data corresponding to a user; determining one or more segments of sensor data; selecting at least one segment of sensor data; determining, based at least on the selected segments of sensor data, one or more features corresponding to the user's pulmonary condition; and determining, based at least on the determined one or more features, an assessment of the user's pulmonary condition.”
These elements of claim 1 are drawn to an abstract idea since (1) they involve mathematical
concepts in the form of mathematical relationships, mathematical formulas or equations, and/or
mathematical calculations; and/or (2) they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A – Prong Two: Claim 1 recites the following limitations that are beyond the judicial exception: “a computing device” and “accessing sensor data from a sensor of a client device.”
These elements of claim 1 do not integrate the exception into a practical application of the
exception. In particular, the element “accessing sensor data from a sensor of a client device” is merely adding insignificant extra-solution activity to the judicial exception, i.e., mere data gathering at a higher level of generality - see MPEP 2106.04(d) and MPEP 2106.05(g). Furthermore, the element “a computing device” is merely an instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f). 
Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the
judicial exception itself. In particular, the recitation “accessing sensor data from a sensor of a client device” is merely insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with the abstract idea that uses conventional, routine, and well known elements or simply displaying the results of the algorithm that uses conventional, routine, and well known elements. In particular, the sensor of a client device is nothing more than a motion sensor. Such motion sensors are conventional detecting components known by one of skill in the art such as accelerometers, gyroscopes, and magnetometers as evidenced by:
U.S. Patent Application Publication No. 20150065893 (Ye) discloses client devices which
include conventional and well-known motion sensor such as gyroscopes, accelerometers, and
magnetometers. (Paragraphs [0003], [0041], and [0049] of Ye);
Further, the elements “a computing device” do not qualify as significantly more because this limitation is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, independent claim 1 fails to recite patent-eligible subject matter under 35 U.S.C. 101. Claim 15 is computer program product claim describing “non-transitory computer readable storage media embodying instructions” to execute the method of claim 1, and similarly, claim 17 is an apparatus claim describing “non-transitory computer-readable storage media embodying instructions; and one or more processors coupled to the storage media, the processors being operable to execute the instructions” of the method of claim 1.  These elements do not integrate the exception into a practical application of the exception since these elements are merely an instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).  Also, they do not recite additional elements that amount to significantly more than the judicial exception itself. In particular, they simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
With respect to claims 1, 15, and 17, looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claims 2-14, 16, and 18-20 depend from independent claims 1, 15, and 17, respectively, and recite the same abstract idea as the independent claims, and fail to cure the deficiencies of the
independent claims by merely reciting additional abstract ideas or further limitations on the abstract
idea already recited. Each of these claims limitations does not integrate the exception into a practical
application. In particular, the elements of claims 2-14, 16, and 18-20 are merely adding insignificant
extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with the
abstract idea that uses conventional, routine, and well known elements or simply determining the results of the algorithm that uses conventional, routine, and well known elements (i.e., motion sensor). In particular, the motion sensors are nothing more than accelerometers, gyroscopes, and/or
magnetometers. Such motion sensors are conventional and well-known by those of ordinary skill in the
art as evidenced by Ye (as provided above with respect to the rejection of claim 1).
Also, the limitations from claims 2-14, 16, and 18-20 are simply appending well-understood,
routine and conventional activities previously known in the industry, specified at a high level of
generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic
computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a
practical application and do not amount to significantly more than the above-judicial exception (the
abstract idea). Looking at the limitations of each claim as an ordered combination in conjunction with
the claims from which they depend (that is, as a whole) adds nothing that is not already present when
looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no
indication that the combination of elements permits automation of specific tasks that previously could
not be automated. There is no indication that the combination of elements includes a particular
solution to a computer-based problem or a particular way to achieve a desired computer-based
outcome. Rather, the collective functions of the claimed invention merely provide conventional
computer implementation, i.e., the computer is simply a tool to perform the process.

Claim Objections
Claims 1, 3-7, 9-11, 13, 15-18, and 20 are objected to because of the following informalities:   
Claim 1,
Lines 3, 4, 5: “of sensor data” should read --of the sensor data--
Line 4: “at least one segment” should read --at least one segment of the one or more segments--
Line 5: “at least on the selected segments” should read --at least on the at least one segment --
Claim 3, lines 3-4: “an active pulmonary assessment of the user's pulmonary condition” should read --the active assessment of the user’s pulmonary condition--
Claim 4, line 3: “a sensor of the device” should read --the sensor of the client device--
Claim 5, Line 2: “a determination” should read --the determination--
Claim 6, line 1: “of sensor data” should read --of the sensor data--
Claim 7, 
Lines 1 and 8: “of sensor data” should read --of the sensor data--
Lines 7 and 9: “a pulmonary assessment” should read --the pulmonary assessment--
Line 9: “sufficient data” should read --the sufficient data--
Claim 9, lines 1-2: “a plurality of selected segments” should read --a plurality of the selected segments--
Claim 11, Line 2-3, “the determined segments” should read --the determined one or more segments--
Claim 13, line 1: “a pulmonary assessment” should read --the pulmonary assessment--
Claim 15,
Lines 4, 5, 6: “of sensor data” should read --of the sensor data--
Line 6: “the selected segments” should read –the at least one segment--
Claim 16,
Lines 7 and 9: “a pulmonary assessment” should read --the pulmonary assessment--
Line 9: “sufficient data” should read --the sufficient data--
Claim 17,
Lines 6, 7, 8: “of sensor data” should read --of the sensor data—
Line 8: “the selected segments” should read --the at least one segment--
Claim 18,
Lines 6 and 8: “a pulmonary assessment” should read --the pulmonary assessment--
Line 7: “of sensor data” should read --of the sensor data--
Line 8: “sufficient data” should read --the sufficient data--
Claim 20, line 2: “the determined segments” should read --the determined one or more segments-- 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dalton (WO 2010116276) in view of Johnson (US 9993166). 
Regarding claim 1, Dalton, in a related field of endeavor, teaches a system and method to passively identify pulmonary congestion in a subject based on one or more parameters of breathing of the subject. (Abstract). 
In one embodiment, the system comprises means for receiving output signals at one or more processors from one or more sensors configured to monitor gas breathed by a subject, the output signals conveying information about the gas breathed by the subject (i.e., accessing sensor data from a sensor of a client device corresponding to a user). (Paragraph [06]).
Dalton, however, does not teach “determining one or more segments of sensor data; selecting at least one segment of sensor data; determining, based at least on the selected segments of sensor data, one or more features corresponding to the user's pulmonary condition; and determining, based at least on the determined one or more features, an assessment of the user's pulmonary condition.”
Johnson, in a related field of endeavor, teaches non-contact systems and methods that measure a person’s respiration (7) via multiple motion sensor readings from a motion sensor built into or coupled with the system. (Col. 3, lines 55-57). The system can receive (1704) multiple motion sensor readings from a motion sensor built into or coupled with the system that correspond to a timestamp, which can indicate a motion reading time (i.e., determining one or more segments of sensor data). (Col. 26, lines 29-34). The system can select (1706), using a time window and from the motion sensor readings, a time series of motion reading vectors (i.e., selecting at least one segment of sensor data). (Col. 26, lines 46-48). The system can determine (1710) whether a match is found, which includes determining whether the selected time series of motion reading vectors is located within the sphere of influence of a motion pattern (i.e., determining, based at least on the selected segments of sensor data, one or more features corresponding to the user's pulmonary condition). (Col. 27, lines 12-17).
 In one embodiment, processing unit (3616) uses the extracted features and estimated rates and values for identifying the monitored person's motion, such as the breathing rate to determine if the monitored person is suffering from bradypnea (slow breathing), tachypnea (fast breathing), apnea (interrupted breathing), insomnia as well as other sleep conditions, cardiac pulmonary respiratory disease, is about to experience from sudden infant death, that require increased respiratory effort (i.e., determining, based at least on the determined one or more features, an assessment of the user's pulmonary condition). (Col. 87, lines 22-31).
	As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dalton to incorporate the teachings of Johnson to provide a method for “determining one or more segments of sensor data; selecting at least one segment of sensor data; determining, based at least on the selected segments of sensor data, one or more features corresponding to the user's pulmonary condition; and determining, based at least on the determined one or more features, an assessment of the user's pulmonary condition”. Doing so allows for the accurate assessment of the health condition of the monitored person. (Col. 87, lines 36-38). 
Regarding claim 2, Dalton teaches an embodiment in which the one or more parameters determined by parameter module (34), which is configured to receive output signals from one or more sensors and further configured to determine one or more parameters of the breathing of the subject from the received output signals, includes at least one non-breathing parameter (i.e., the assessment corresponds to a passive assessment of the user's pulmonary condition). (Paragraph [34]).  Another type of analysis that may be implemented to identify pulmonary congestion includes the implementation of threshold analysis by threshold module (38). (Paragraph [47]). The threshold module is configured to manage one or more thresholds and is implemented by congestion monitor module (36) to identify pulmonary congestion in subject. Congestion monitor module may not identify pulmonary congestion in subject unless a predetermined number of parameters have crossed their thresholds. (Paragraph [46]). Managing the one or more thresholds may include enabling a user to customize and/or configure one or more of the thresholds. Customization of one or more of the thresholds includes configuring the customized thresholds to enhance the identification of pulmonary congestion, enhance convenience and/or comfort of testing, and/or providing other enhancements specifically tailored to subject. (Paragraph [48]). By customizing thresholds, a determination of whether a number of passive assessments in a particular time period is less than a threshold number of passive assessments may be made. 
Dalton further teaches that congestion monitor module may not identify pulmonary congestion in subject unless a predetermined number of parameters have crossed their thresholds and that parameters determined by parameter module (34) may require affirmative action on the part of subject. (Paragraphs [38] and [46]). The parameter module may control user interface (16) to provide cues to subject that prompt subject to take the appropriate action to enable determination of the appropriate parameters. For instance, to facilitate a determination forced expiratory volume in 1 second, parameter module may control user interface to provide subject with a cue that prompts subject to exhale as hard as possible for 1 second (i.e., in response to a determination that the number of passive assessments in the particular time period is less than the threshold number of passive assessments, submitting, by the computing device, a request for the user to provide user data for an active assessment of the user's pulmonary condition). (Paragraph [38]). 
	Regarding claim 3, as previously discussed, Dalton teaches that parameters determined by parameter module (34) may require affirmative action on the part of subject. For instance, to facilitate a determination forced expiratory volume, parameter module may control user interface to provide subject with a cue that prompts subject to exhale as hard as possible. To facilitate a determination of body weight, parameter module may control user interface to provide subject with a cue that prompts subject to mount a body weight scale associated with system. (Paragraph [38]). In one embodiment, the parameters determined by parameter module include parameters based on subjective inputs provided by subject to system via user interface. For example, the subjective inputs may include responses to quality of life queries related to pulmonary congestion and/or heart failure. Such quality of life queries may, for example, request subject to rate effort in breathing, shortness of breath, fatigue, and/or other subjective perceptions of health (i.e., receiving, from the client device, the user data resulting from the request; and determining, from the user data resulting from the request, an active pulmonary assessment of the user's pulmonary condition). (Paragraph [39]). 
Regarding claim 4, Dalton teaches that one or more parameters determined by parameter module include at least one parameter of the breathing of subject likely to be impacted by pulmonary congestion. For instance, the at least one parameter of the breathing of subject may include lung compliance, identification of Cheyne-Stokes respiration, forced vital capacity, forced inspiratory volume in 1 second, forced expiratory volume in 1 second, peak inspiratory flow, peak expiratory flow, expired CO2, minute ventilation, respiratory rate, mean and standard deviation of breath period, mean and standard deviation of tidal volume, and/or other parameters of the breathing of subject (i.e., wherein the user data for the active assessment of the user's pulmonary condition comprises data from performing tidal breathing). (Paragraph [34]).
	Regarding claim 5, Dalton teaches that in addition to providing subject with notifications of identified pulmonary congestion, in one embodiment, notification module (40) is configured to provide subject with historical information. The historical information may include, for example, previous identifications of pulmonary congestion, previous determinations of parameters by parameter module, and/or other historical information obtained, determined, and/or managed by the modules of processor 22, and/or trends in such information. (Paragraph [54]).  In one embodiment, if an identification of pulmonary congestion in subject is made, notification module generates a notification to a caregiver associated with subject. The notifications may be organized to show trends in pulmonary congestion in individual subjects (i.e., determining, based on the assessment of the user's pulmonary condition and one or more previous assessments of the user's pulmonary condition, a trend of user's pulmonary condition). (Paragraph [55]). 
Regarding claim 6, Dalton teaches that congestion monitor module may not identify pulmonary congestion in subject unless a predetermined number of parameters have crossed their thresholds. As another example, congestion monitor module may identify different stages or degrees (i.e., segments) of pulmonary congestion based on the number of parameters that have crossed their thresholds (i.e., one or more segments of sensor data correspond to the user's pulmonary condition). (Paragraph [46]). 
	Regarding claim 7, as previously discussed, Johnson teaches non-contact systems and methods that measure a person’s respiration (7) via multiple motion sensor readings from a motion sensor built into or coupled with the system. (Col. 3, lines 55-57). The system can receive (1704) multiple motion sensor readings from a motion sensor built into or coupled with the system that correspond to a timestamp, which can indicate a motion reading time (i.e., detecting, based on sensor data, an activity of the user). (Col. 26, lines 29-34). The system can select (1706), using a time window and from the motion sensor readings, a time series of motion reading vectors (i.e., segmenting, based on the sensor data, the activity of the user into a plurality of activity segments). (Col. 26, lines 46-48). The system can determine (1710) whether a match is found, which includes determining whether the selected time series of motion reading vectors is located within the sphere of influence of a motion pattern. (Col. 27, lines 12-17). If a match is not found, the system slides (1712) the time window along a time dimension on the received motion sensor readings. The system can then perform operations 1704, 1706, 1708, and 1710 until a match is found, or until all the motion patterns have been compared against and no match is found. If a match is found, a gesture is recognized. The system can designate the motion pattern as a matching motion pattern. The system can perform (1714) a specified task based on the matching motion pattern (i.e., determining, for each activity segment and based on one or more criteria, whether the activity segment contains sufficient data for performing a pulmonary assessment; and selecting each segment of sensor data that corresponds to each activity segment that contains sufficient data for performing a pulmonary assessment). (Col. 27, lines 18-28). 
	Regarding claim 8, Johnson teaches that user monitoring includes respiratory rate monitoring, which is a primal feature. (Col. 8, lines 35, 46-54). 
Regarding claim 9, Johnson teaches that values generated by the monitor device elements, e.g., sensors and other elements in the monitor device, are collected over selected time periods. As a non-limiting example, this time period can be one minute. (Col. 11, lines 27-30). 
	Regarding claim 10, Johnson teaches in an alternative embodiment that the computation module may determine if a certain first motion (e.g., respiratory rate) occurs and then can store this information along with timing information. When a second motion occurs, the computation module can compare the time between motions to determine the type of motion that has occurred (i.e., the one or more features corresponding to the user's pulmonary condition comprise differential features and the differential features are determined by comparing primal features from a plurality of different time periods). (Col. 14, lines 25-30).
	Regarding claim 11, Dalton teaches that the module monitoring the parameter only identifies pulmonary congestion in the subject if the parameter remains across the threshold for a predetermined amount of time. By way of illustration, in Figure 2, at a first point in time (52), lung compliance (46) crosses threshold (50) (i.e., a first time period corresponding to a start of an activity corresponding to the determined segments). At a second point in time (54), pulmonary congestion is identified because lung compliance has remained across threshold for a predetermined amount of time. In one embodiment, when a parameter breaches its threshold, the module monitoring the parameter identifies a preliminary stage of pulmonary congestion (i.e., a second time period corresponding to an end of the activity). (Paragraph [45]). 
	Regarding claim 12, Dalton teaches that in addition to providing subject with notifications of identified pulmonary congestion, (i.e., a differential analysis corresponding to a current pulmonary assessment, which may signify a “second” time period) notification module (40) is configured to provide subject (12) with historical information. The historical information may include, for example, previous identifications of pulmonary congestion (i.e., a differential analysis corresponding to a previous pulmonary assessment, which may signify a “first” time period).  (Paragraph [54]).
	Regarding claim 13, Dalton teaches that the actions prompted by notifications generated by notification module for subject may depend on the severity of the pulmonary congestion (i.e., obstruction) identified by congestion monitor module and the rate at which congestion monitor module has identified pulmonary congestion in subject (i.e., determining a pulmonary assessment of the user's pulmonary condition comprises estimating a lung obstruction or a severity of the obstruction). (Paragraph [54]).
	Regarding claim 14, Johnson teaches that the system can receive (1704) multiple motion sensor readings from a motion sensor built into or coupled with the system (i.e., the sensor comprises one or more of a motion sensor, a heart sensor, or an acoustic sensor). (Col. 26, lines 29-31). 
	Regarding claims 15 and 17, Dalton teaches a system and related apparatus configured to monitor pulmonary congestion in a subject comprising a user interface and one or more processors. The user interface is configured to enable a user to interact with the system. The one or more processors are configured to implement a plurality of computer program modules. The computer program modules comprise a parameter module, a congestion module, and a notification module. (Paragraph [06]). 
The parameter module is configured to receive output signals from one or more sensors configured to monitor gas breathed by a subject, the output signals conveying information about the gas breathed by the subject, the parameter module being further configured to determine one or more parameters of the breathing of the subject from the received output signals (i.e., access sensor data from a sensor of a client device corresponding to a user). (Paragraph [06]).
Dalton, however, does not teach “determine one or more segments of sensor data; select at least one segment of sensor data;  082499.0166Page 33 of 35determine, based at least on the selected segments of sensor data, one or more features corresponding to the user's pulmonary condition; and determine, based at least on the determined features, an assessment of the user's pulmonary condition.”
Johnson, as previously discussed, teaches non-contact systems that measure a person’s respiration (7) via multiple motion sensor readings from a motion sensor built into or coupled with the system. (Col. 3, lines 55-57). The system can receive (1704) multiple motion sensor readings from a motion sensor built into or coupled with the system that correspond to a timestamp, which can indicate a motion reading time (i.e., determine one or more segments of sensor data). (Col. 26, lines 29-34). The system can select (1706), using a time window and from the motion sensor readings, a time series of motion reading vectors (i.e., select at least one segment of sensor data). (Col. 26, lines 46-48). The system can determine (1710) whether a match is found, which includes determining whether the selected time series of motion reading vectors is located within the sphere of influence of a motion pattern (i.e., determine, based at least on the selected segments of sensor data, one or more features corresponding to the user's pulmonary condition). (Col. 27, lines 12-17).
 In one embodiment, processing unit (3616) uses the extracted features and estimated rates and values for identifying the monitored person's motion, such as the breathing rate to determine if the monitored person is suffering from bradypnea (slow breathing), tachypnea (fast breathing), apnea (interrupted breathing), insomnia as well as other sleep conditions, cardiac pulmonary respiratory disease, is about to experience from sudden infant death, that require increased respiratory effort (i.e., determine, based at least on the determined features, an assessment of the user's pulmonary condition). (Col. 87, lines 22-31).
	As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dalton to incorporate the teachings of Johnson to provide a computer program module for “determining one or more segments of sensor data; selecting at least one segment of sensor data; determining, based at least on the selected segments of sensor data, one or more features corresponding to the user's pulmonary condition; and determining, based at least on the determined one or more features, an assessment of the user's pulmonary condition”. Doing so allows for the accurate assessment of the health condition of the monitored person. (Col. 87, lines 36-38). 
Regarding claims 16 and 18, as previously discussed, Johnson teaches non-contact systems that measure a person’s respiration (7) via multiple motion sensor readings from a motion sensor built into or coupled with the system. (Col. 3, lines 55-57). The system can receive (1704) multiple motion sensor readings from a motion sensor built into or coupled with the system that correspond to a timestamp, which can indicate a motion reading time (i.e., detect, based on the sensor data, an activity of the user). (Col. 26, lines 29-34). The system can select (1706), using a time window and from the motion sensor readings, a time series of motion reading vectors (i.e., segment, based on the sensor data, the activity of the user into a plurality of activity segments). (Col. 26, lines 46-48). The system can determine (1710) whether a match is found, which includes determining whether the selected time series of motion reading vectors is located within the sphere of influence of a motion pattern. (Col. 27, lines 12-17). If a match is not found, the system slides (1712) the time window along a time dimension on the received motion sensor readings. The system can then perform operations 1704, 1706, 1708, and 1710 until a match is found, or until all the motion patterns have been compared against and no match is found. If a match is found, a gesture is recognized. The system can designate the motion pattern as a matching motion pattern. The system can perform (1714) a specified task based on the matching motion pattern (i.e., determine, for each activity segment and based on one or more criteria, whether the activity segment contains sufficient data for performing a pulmonary assessment and select each segment of sensor data that corresponds to each activity segment that contains sufficient data for performing a pulmonary assessment). (Col. 27, lines 18-28). 
	Regarding claim 19, as previously discussed, Johnson teaches that the computation module may determine if a certain first motion (e.g., respiratory rate) occurs and then can store this information along with timing information. When a second motion occurs, the computation module can compare the time between motions to determine the type of motion that has occurred (i.e., the one or more features corresponding to the user's pulmonary condition comprise differential features and the differential features are determined by comparing primal features from a plurality of different time periods). (Col. 14, lines 25-30).	
	Regarding claim 20, Dalton teaches that the module monitoring the parameter only identifies pulmonary congestion in the subject if the parameter remains across the threshold for a predetermined amount of time. By way of illustration, in Figure 2, at a first point in time (52), lung compliance (46) crosses threshold (50) (i.e., a first time period corresponding to a start of an activity corresponding to the determined segments). At a second point in time (54), pulmonary congestion is identified because lung compliance has remained across threshold for a predetermined amount of time. In one embodiment, when a parameter breaches its threshold, the module monitoring the parameter identifies a preliminary stage of pulmonary congestion (i.e., a second time period corresponding to an end of the activity). (Paragraph [45]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Om A. Patel whose telephone number is (571)272-6331. The examiner can normally be reached Monday - Friday 8 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OM PATEL/Examiner, Art Unit 3791                                                                                                                                                                                                        5/4/2022

/MATTHEW KREMER/Primary Examiner, Art Unit 3791